Citation Nr: 1731249	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  12-05 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to a higher disability rating for service-connected grand mal seizures, including an effective date prior to June 18, 2007 for the award of an increased disability rating of 100 percent.


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which denied the Veteran's claim for a disability rating in excess of 30 percent for grand mal seizures. 

In a March 2009 rating decision, the RO increased the disability rating for grand mal seizures from 30 percent to 100 percent, effective June 18, 2007.  The Veteran submitted a Notice of Disagreement in February 2010 disagreeing with the effective date assigned for the increased evaluation.

In October 2015, the Veteran presented testimony at hearing held at the Board's Central Office in Washington, DC, before the undersigned Veterans Law Judge.  The Veteran was assisted at the hearing by a representative from the Maryland Department of Veterans Affairs.  It has not been suggested that there was any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with the holding of the United States Court of Veterans Claim (the Court) in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  A transcript of the hearing is of record.   

The Board subsequently remanded the appeal for further development in February 2016 to request the Veteran provide information and authorization necessary for VA to attempt to obtain outstanding private treatment records.  The Agency of Original Jurisdiction sent such letter in September 2016, and the Veteran responded that he did not have the address or phone numbers for these physicians.  The Board finds this to substantially comply with the remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially, if not exactly, complied with).  The case has since been returned to the Board for appellate review.


FINDINGS OF FACT

1.  The Veteran's claim for an increased disability rating for his service-connected grand mal seizures was received on April 15, 2004; the evidence demonstrates that the Veteran's seizures began occurring with greater frequency more than one year before the formal claim was received by VA.

2.  Prior to March 21, 2005, the Veteran suffered grand mal seizures at a frequency averaging at least one major seizure in three months over the last year, but not averaging at least one major seizure per month.

3.  Beginning March 21, 2005 until sometime between 2008 and 2010, the evidence demonstrates the Veteran's service-connected seizure disorder resulted in major seizures occurring on average at least once per month during the preceding year. 


CONCLUSIONS OF LAW

1.  An effective date of April 15, 2004, but no earlier, for an increased evaluation of 80 percent for service-connected grand mal seizures is warranted.

2.  An effective date of March 21, 2005, but no earlier, for the award of a 100 percent evaluation for grand mal seizures is warranted.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  In a claim for a higher disability rating (i.e., increased compensation), unless specifically provided otherwise, the effective date of an award based on a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

An effective date for a claim for increase may be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year from the date of claim. 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) and (2).

Thus, according to Harper v. Brown, 10 Vet. App. 125, 126 (1997), three possible effective dates may be assigned depending on the facts of the particular case: (1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1)); (2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or, (3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

The Veteran was originally granted service connection for grand mal seizures with a 30 percent disability rating in a July 1972 rating decision.  He submitted a statement, received by VA on April 15, 2004, indicating that he wanted his file reviewed for a possible higher rating due to side effects of his medication that lead to him feeling drowsy and lethargic and sometimes caused him to miss time from work.  The RO denied the Veteran's claim in a September 2004 rating decision, which the Veteran appealed with a January 2005 Notice of Disagreement and a March 2006 Substantive Appeal to the Board.  The RO again denied the Veteran's claim in March 2008  before eventually granting a 100 percent disability rating for the seizure disorder, effective June 18, 2007, in a March 2009 rating decision.  The rating decision explains that the June 18, 2007 effective date was assigned because it was the date of a VA examination where the examiner wrote that the Veteran had 12-14 break-through seizures per year.  As this did not represent a full grant of the benefits denied in the appealed September 2004 decision, the claim for an increased disability rating remained in appellate status.  Consideration of the claim for a higher disability rating for service-connected seizure disorder includes consideration of whether the evidence demonstrates that an effective date prior to June 18, 2007 is warranted for the award of an increased 100 percent disability rating, and is thus subsumed under that analysis. 

The Board finds that the evidence of record demonstrates that the Veteran is entitled to an increased disability ratings for his service-connected grand mal seizures, prior to the June 18, 2007 effective date currently assigned for the award of a 100 percent evaluation.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to active service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2017).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's service-connected seizure disorder is currently rated under 38 C.F.R. §4.124(a), Diagnostic Code (DC) 8910, as epilepsy, grand mal.  Under the current version of DC 8910, epilepsy, grand mal, is to be rated under the general rating formula for major seizures, which provides for a 40 percent evaluation for major seizure(s) occurring at least once in the last six months or twice in the last year, a 60 percent evaluation for major seizures occurring on average at least once each four months over the last year, an 80 percent evaluation for major seizures occurring on average at least once in three months over the last year, and 100 percent for major seizures occurring on average at least once per month over the prior year.  38 C.F.R. § 4.121 specifies that to warrant a rating for epilepsy, seizures must be witnessed or verified at some time by a physician, but that competent, consistent lay testimony emphasizing convulsive and immediate post-convulsive characteristics may be accepted by VA in determining the frequency of such seizures.
 
After considering the evidence of record under the aforementioned law and regulations, the Board finds that the evidence of record is at least evenly balanced as to allow for the award of disability ratings in excess of the 30 percent currently assigned prior to June 18, 2007.

The Veteran submitted a number of lay statements from his friends and family in May 2004.  His brother stated that the Veteran had told him that his seizure activity had escalated in recent years, and one of the Veteran's friends stated that he knew the Veteran to have experienced approximately nine seizures in the last two years.  At the May 2004 VA examination, the Veteran reported having between five and ten grand mal seizures over the whole year.  In a July 2004 statement, the Veteran wrote that he had experienced more seizures in the past two years than ever before, and in a January 2005 statement, he reported having at least nine seizures per year at that time.  An August 2004 VA treatment record includes an interval history provided by the Veteran of three seizure episodes, in October 2003, December 2003, and January 2004, described as unresponsive with incontinence, lasting for a minute, and feeling very weak afterwards.  Taken in aggregate, the Board finds that the evidence consistently describes the Veteran as experiencing grand mal seizures averaging at least one major seizure in three months over the past year (e.g. nine seizures over the past two years is slightly more than four per year, averaging one every three months).  The descriptions, however, do not demonstrate a frequency of at least one major seizure per month over the past year, on average.  The Board notes that during the time period prior to March 21, 2005, the Veteran reported to his VA treatment provider that at most, he experienced three seizure episodes, one each month, in October and December 2003, and January 2004.  However, the Board finds the Veteran's statement in January 2005 that he experienced at least nine seizures per year at that time more persuasive, as that corresponds to what he reported to the VA examiner in May 2004.

Beginning with a statement from the Veteran received by VA on March 21, 2005, affording the Veteran the benefit of the doubt, the evidence demonstrates major seizures occurring with a frequency that warrants a 100 percent rating.  In the March 2005 statement, the Veteran reported experiencing two and sometimes three seizures each month during the past year.  In June 2005, he reported to a VA treatment provider that he had five grand mal seizures during the last month.  On his March 2006 VA Form 9, the Veteran wrote that his seizures occurred at least once a month and up to three times per month.  He continued to report seizures of such frequency until between 2008 and 2010, with VA treatment records starting in April 2011 indicating the Veteran's medication had rendered him seizure free since at least April 2010.  See April 2011 VA resident treatment progress note recording the Veteran's report of "not [having] a seizure in a year."

Therefore, the Board finds that the weight of the evidence has at least reached the point of equipoise demonstrating that the Veteran's seizure disorder resulted in seizures of an increased frequency averaging at least one major seizure each three months more than one year prior to his submitting a claim for an increased rating in April 2004.  Therefore, per 38 C.F.R. § 3.400(o), the date of claim, April 15, 2004, represents the earliest date the increased evaluation of 80 percent may be made effective.  An increased frequency of seizures averaging once per month over the prior year was first consistently described in the Veteran's March 21, 2005 statement, with that date representing the earliest evidence demonstrating entitlement to a 100 percent rating, and therefore representing the earliest effective date available.  The Board therefore finds that the Veteran is entitled to increased disability ratings for service-connected grand mal seizures at these levels from these dates.  

As a final note, following the denial of the Veteran's claim for a disability rating in excess of 30 percent for grand mal seizures, the RO issued a February 2006 Statement of the Case explaining that while the Veteran's disability picture met the criteria for a 40 percent evaluation, a 30 percent rating was assigned based on aggravation in service, with the Veteran having entered service with a seizure disorder that was 10 percent disabling.  The Board notes, however, that the original July 1972 rating decision awarding service connection for grand mal seizures with a 30 percent rating did not specify that such award was calculated based on the degree of aggravation during service.  Rather, such award was made under a prior version of the relevant regulation which called for a 30 percent disability rating for epilepsy, grand mal, with at least one major seizure in the last six months or two in the last year.  38 C.F.R. § 4.124(a) (1972).  The present levels described in the General Rating Formula for Major and Minor Epileptic Seizures did not apply until the regulations were amended, effective of September 9, 1975.  Therefore, the Board finds that 10 percent (representing the pre-service level of disability incorrectly assumed by the RO) need not be deducted from any non-total disability rating awarded herein. 


ORDER

An effective date of April 15, 2004, but no earlier, for an increased evaluation of 80 percent for service-connected grand mal seizures is granted.

An effective date of March 21, 2005, but no earlier, for the award of an increased disability rating of 100 percent for service-connected grand mal seizures is granted.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


